DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/479,755 application filed July 22, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 8-10, 12, 14, 18, 20-22, 24-27, and 29-30 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, adsorption means has been interpreted as “the use of adsorbent materials that employ sorption principles.  Preferably, the adsorption means comprises a plurality of adsorption beds configured to perform adsorption and desorption in a sequential manner to achieve a continuous operation. Each bed may comprise a finned-tube heat exchanger and an adsorbent material selected from the group comprising: silica gel, synthetic zeolite, silicalite, activated carbon, metal organic frameworks and synthetic alumina” [page 3 of instant specification].  Furthermore, desorbing means has been interpreted as comprising the same [see again page 3 of the instant specification].  The Office has interpreted a cooling means as a condenser [see page 3 of the instant specification: “[p]referably, the adsorption means comprises a cooling means to provide cooling to aid in the adsorption of the water vapour….Preferably, the apparatus further comprises a condenser in vapour communication with the adsorption means”].  Otherwise, the term cooling means must be interpreted under 35  pressure substantially lower than atmospheric pressure has been interpreted as “a pressure of between 0.6 kPa to 32 kPa” [see page 2 of the instant specification].  Otherwise, substantially lower is a relative term which renders the claim indefinite since substantially lower is not defined by the claim, the specification does not otherwise provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A heating means has been interpreted as a means of “circulating hot water proximate to the array of beds, the hot water is at a temperature between 60°C to 85oC” [see page 5 of the instant application].  Finally, it is noted that substantial means considerable in quantity wherein considerable means large in extent or degree and large means exceeding most other things of like kind especially in quantity of size and most means the majority of and majority means a number or percentage equaling more than half of a total.  Therefore, a substantial quantity has been interpreted as a quantity that is a number or percentage equaling more than half of a total.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-4 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 3 and 4, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."  Similarly, in the instant case, it is not clear whether infringement occurs when one creates the claimed apparatus or when one user actually uses the apparatus to evaporate the feed water at a temperature below 40oC or evaporate the feed water at a pressure of between 0.6 kPa to 32 kPa.
The term “low vacuum” in claim 24 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Low means situated or passing below the normal level, surface, or base of measurement.  It is unclear what the normal level or base or measurement may be in the context of low vacuum.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-6, 8-10, 12, 14, 18, 20-22, 24-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al (US 2012/0119396 A1).
With respect to claims 1, 3-4, 9, 18, 20-21, 24, 26, and 30, Saha et al discloses “[a] water desalination system including at least one pair of evaporators, said pair including a high pressure and a low pressure evaporator, each for evaporating saline water to produce water vapour; at least three adsorption beds in selective vapour communication with each evaporator, said adsorption beds arranged to reversibly adsorb the water vapour [i.e., desorb—Examiner’s insertion] from the corresponding evaporator; said adsorption beds in selective vapour communication with a condenser, and in heat transfer communication with a heat source for selectively desorbing the adsorbed water vapour; said condenser arranged to condense the water vapour to desalinated water; wherein said system is arranged to sequentially connect, for a pre-determined period, each evaporator to a corresponding adsorption bed, and the heat source to the third bed” [abstract].  The at least one pair of evaporators corresponds to the crystallizer of the instant application.  The at least three adsorption beds in vapor communication with each evaporator corresponds to the absorption and desorbing means of the same.  Saha et al further discloses “the temperature range within the low pressure evaporator may be in the range 5o C. to 10o C., whereas the temperature of the higher pressure evaporator ranges from 20 to 30o C” [paragraph 0020].  The saturation pressure at 5o C is 0.872 kPa and at 10o C is 1.227 kPa.  For evaporation of water to take place at said temperatures in the low pressure evaporator, the pressure therein must necessarily be lower than the saturation pressure.  Consequently, the pressure in the low pressure evaporator is necessarily less than 0.872 kPa and/or 1.227 kPa and substantially lower than atmospheric pressure and overlaps the range of 0.6 kPa to 32 kPa.  Furthermore, if water is evaporated from saline water in the aforementioned evaporators, it is clear that a concentrated solution or slurry must be formed.
saline water 3 subjected to a relatively low temperature environment for instance in the range 5o C. to 40o C” [paragraph 0039].  Since, for example, 35-40o C is above ambient temperature, it would have been obvious to one of ordinary skill in the art that to achieve such temperatures for the saline water 3 a heat source such as a boiler or brine heat exchanger is necessary, wherein heated water from the condensation of water vapor desorbed from the adsorption beds may be obtained from condenser 14 and sent to said heat source or boiler/brine heat exchanger to heat the saline water 3 and return a supply of cool water 15 to said condenser 14 [paragraph 0040].
With respect to claim to claim 8, since evaporation necessarily takes place at pressures less than 0.872 kPa and/or 1.227 kPa in the low pressure evaporator, a vacuum pump would have been obvious to one of ordinary skill in the art to achieve such low pressures therein.
With respect to claim 10, Saha et al discloses “the adsorbent material is packed using heat exchanging tubes with fins and the adsorbent materials are placed in interstitial spaces between the said finned tubes” [paragraph 0053] and “[t]he adsorbent beds adsorb the water vapor using an adsorbent material, for instance, a silica gel having a specific pore surface area greater than 500 m2/g” [paragraph 0039].
With respect to claims 12, 27, and 29, recall that Saha et al discloses “said adsorption beds in selective vapour communication with a condenser, and in heat transfer communication with a heat source for selectively desorbing the adsorbed water vapour” [abstract].  The condenser corresponds to the cooling means of the instant application and the heat source corresponds to the heating means.  Note that Saha et al teaches that “[t]he heat source is supplied…at low-temperatures, typically from 65 to 75o C” [paragraph 0038], which temperature is subsumed by the 60°C to 85oC range disclosed in the instant specification [see discussion above in the Claim Interpretation section].
With respect to claim 25, Saha et al discloses an “adsorption phase [that] involves the water vapor being evaporated from the high and low pressure evaporators 1 and …is directed to the adsorbent beds 4 and 5 for a predetermined time. The predetermined time may be a function of the saturation capacity of the adsorbent material or, alternatively, subject to the most effective or efficient process either economically or production-wise. During adsorption process, solenoid the water valves are opened to allow the flow of the cooling water 11 through the adsorber tubes 6 and 7 of two beds 4 and 5. The adsorption process continues until the adsorbent materials inside the adsorber bed are fully saturated with vapors. The delivery of water vapor is disconnected from the adsorbent bed 12 by the supply of hot water 13 through the adsorber tube 8, and a conduit to the condenser 14 is opened. In order to achieve equilibrium, the saturation point of the adsorbent material will be such that water vapor is then directed to the condenser. A supply of cool water 15 is provided to the condenser 14 to condensate the water vapor, and the condensed water is collected in the tank 16 as fresh water. On the commencement of the second stage…the high pressure adsorber bed 4 in the previous stage is transformed into desorption mode by the supply of hot water 13 to the bed 4…During this stage, the bed 4 is connected to the condenser for producing water, and the valve between the low pressure evaporator 2 and the bed 12 is opened for generating effective cooling for air conditioning.  On the commencement of the third stage, being the desorbing phase, the supply of water vapor 13 is connected to the adsorbent bed 5 and a conduit to the condenser 14 is opened. In order to achieve equilibrium, the saturation point of the adsorbent material will be such that water vapor is then directed to the condenser. The condenser 14 captures and condenses the desorbed water vapor, and subsequently directs this to a water storage tank 16 containing the desalinated water. During this stage, the desorber bed 12 is conned to the high pressure evaporator such that the adsorbents in the bed 12 can adsorb more water vapor and produce sensible cooling at evaporating pressure 1. The desorber bed 4 of the previous stage changes from desorption mode to adsorption mode by cooling water supply 11 to the bed 4 through the tube 6” [paragraphs 0040-0042].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772     
January 5, 2022